Name: Commission Regulation (EEC) No 1193/78 of 1 June 1978 laying down standard provisions for contracts for the sale of castor seeds
 Type: Regulation
 Subject Matter: prices;  plant product;  marketing
 Date Published: nan

 Avis juridique important|31978R1193Commission Regulation (EEC) No 1193/78 of 1 June 1978 laying down standard provisions for contracts for the sale of castor seeds Official Journal L 146 , 02/06/1978 P. 0012 - 0013 Greek special edition: Chapter 03 Volume 21 P. 0102 COMMISSION REGULATION (EEC) No 1193/78 of 1 June 1978 laying down standard provisions for contracts for the sale of castor seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seeds (1), and in particular Article 2 (5) thereof, Whereas Article 2 (5) of Regulation (EEC) No 2874/77 provides for the adoption of standard provisions to which contracts between castor seed producers and seed-processing undertakings must conform, particularly as regards the observance of the minimum price referred to in that Article; Whereas, so that this minimum price may be observed, provision should be made for the selling price to be expressed by unit of weight of shelled produce of standard quality, loaded onto the purchaser's vehicle at the farm gate ; whereas, for the same purpose, the contract should mention any labour and materials in connection with production and the harvesting to be supplied by the purchaser, together with their cost and any increases and reductions in the selling price; Whereas, to define the scope of these standard provisions, the contracts which are to conform to them should be specified and the contracting parties thereto should be determined; Whereas, to make it easier to check, the contract should be drawn up in writing, and by the hectare, and bear the date of this conclusion, the names, signatures and addresses of the contracting parties and the area where the seeds covered by the contract are to be harvested; Whereas, for the proper functioning of the aid system for castor seeds, all contracts should state where the product is to be harvested and its destination and should provide for the contract to be concluded annually on a date which makes it possible to carry out the necessary checks; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation: 1. "Contract" shall mean the contract between a castor seed producer and a purchaser imposing on the vendor the obligation to deliver, and on the purchaser the obligation to take delivery of, the total quantity of seeds of sound, genuine and merchantable quality to be harvested over a specific area. 2. "Producer" shall mean any natural or legal person who grows castor seeds on his farm or any association of such persons. 3. "Purchaser" shall mean any undertaking with the necessary plant for crushing castor seeds. Article 2 1. The contract shall be concluded: - in writing, - relation to an area, and - not later than 30 April each year in respect of the following harvest. 2. By way of derogation from paragraph 1, the contract of the 1978/79 marketing year shall be concluded not later than 15 July 1978. Article 3 Each contract shall specify: (a) the name, signatures, and addresses of the contracting parties; (b) the date of signature; (c) the area, in hectares and ares, where the product covered by the contract is to be harvested; (d) the selling price per unit of weight; (e) the details necessary to identify the land in question; (f) the place of destination of the harvested product. (1)OJ No L 332, 24.12.1977, p. 1. Article 4 1. The selling price shall not be lower than the minimum price referred to in Article 2 (2) of Regulation (EEC) No 2874/77. 2. The selling price shall refer to shelled produce of standard quality, loaded onto the purchaser's vehicle at the farm gate. 3. The selling price shall be increased or reduced by 1 % for each point of impurity and/or humidity content below or above the standard quality. If, however, the level of impurities exceeds 4 %, a reduction greater than that referred to in the above subparagraph may be provided for in the contract. 4. If any labour or materials in connection with production and harvesting are to be supplied by the purchaser, they should be specified in the contract together with their costs. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1978. For the Commission Finn GUNDELACH Vice-President